SCHEB, Judge.
In a non-jury trial, plaintiff, Duwayne C. Hagen, recovered $136,191.35 damages as a result of injuries he received in an automobile accident involving the defendant, Margaret Thomas Brown. Hagen appeals, contending the court erred in failing to award him damages for a portion of his claimed economic losses. We find no merit to his contention.
Defendants cross-appeal and raise several issues. However, we find merit only to their contention that some amounts representing past losses were improperly included in the award for anticipated medical expenses.
Of the total $136,191.35 damages awarded, $9,602 was allocated for future medical expenses. The record reveals that in arriving at this sum, the trial court improperly included $4,402.15 for past medical expenses and lost wages.
Accordingly, we vacate $4,402.15 of the plaintiffs judgment; otherwise we affirm. We remand with directions that the trial court enter a revised judgment awarding plaintiff $131,789.20.
RYDER, C.J., and CAMPBELL, J., concur.